In a proceeding to compel payment of certain sums allegedly due pursuant to an arbitration award, dated August 24, 1971, which award was confirmed by a judgment of the Supreme Court, Suffolk County, dated May 22, 1973, petitioner appeals from a judgment of the same court, entered March 4, 1976, which, in effect, after a reference to hear and determine, dismissed the proceeding. Judgment affirmed, without costs or disbursements. We agree with the referee that his jurisdiction was limited to the question whether the tours of duty of the specific special service squad detectives were changed pursuant to the order of the police commissioner of April 22, 1971, which order had been found, in an arbitration award dated August 24, 1971, to violate the 1971 collective bargaining agreement between the parties. So viewed, the claims were properly dismissed. Regardless of whether these tour changes violated the collective bargaining agreement, they were unrelated to the commissioner’s order and, hence, outside the ambit of that arbitration award. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.